     Case 2:19-cv-00796-BSJ Document 37 Filed 05/11/20 PageID.431 Page 1 of 6
                                                                    FILED
                                                             2020 MAY 11 PM 3:45
                                                                   CLERK
                                                             U.S. DISTRICT COURT
                       IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH


    CRYSTAL LAGOONS US CORP,
                                                    ORDER GRANTING MOTION TO
                         Plaintiff,                 DISMISS WITH LEAVE TO AMEND

    v.
    CLOWARD H20,
                                                    Case No. 2:19-CV-00796-BSJ
                         Defendant.
                                                    District Judge Bruce S. Jenkins




          On May 5, 2020, this matter came before the Court for oral argument on Defendant

Cloward H2O’s Motion to Dismiss the First Amended Complaint (“Motion”) for lack of

standing and failure to state a claim. Daniel McDonald appeared on behalf of Plaintiff Crystal

Lagoons US Corp (“Crystal Lagoons”). Jared Braithwaite appeared on behalf of Defendant

Cloward H2O (“Cloward”). Having considered the parties’ briefs, the evidence presented, the

arguments of counsel, and the relevant law, the Court ruled at the hearing and GRANTED the

Motion. The Court’s reasoning is set forth below.

                                            DISCUSSION

          Crystal Lagoons’ First Amended Complaint (“FAC”) brought five claims against

Cloward: 1) Patent infringement; 2) Federal unfair competition and false designation of origin

under 15 U.S.C. § 1125(a); 3) State law unfair competition, Utah Code Ann. § 13-5A-102(4);

4) Tortious Interference with Contractual Relations under Utah Common Law; and 5) Intentional

Interference with Prospective Economic Relations under Utah Common Law.1



1
    ECF No. 11.
    Case 2:19-cv-00796-BSJ Document 37 Filed 05/11/20 PageID.432 Page 2 of 6




I. Standard of Review

          “[T]o withstand a motion to dismiss, a complaint must have enough allegations of fact,

taken as true, ‘to state a claim to relief that is plausible on its face.’” Kan. Penn Gaming, LLC v.

Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). However, “threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Thus, “only a complaint that states a plausible claim for relief survives a motion to dismiss.” Id.

at 679.

II. Patent Infringement

          The Court finds the plaintiff has not clearly asserted a claim of patent infringement. The

patent in suit (“’514 Patent”) is titled “Structure to contain a large water body of at least

15,000 m3.”2 As Crystal Lagoons’ counsel explained during the teleconference, the patented

technology is for a combination of features in Claim 1 of the patent.3 Claim 1 of the patent states:

          A structure to contain a large water body, including a water body larger than
          15,000 m³ (feature 1), for recreational use with color, transparency and cleanness
          characteristics similar to swimming pools or tropical seas (feature 2), wherein the
          structure includes a bottom and walls covered with a plastic liner made of a non-
          porous material able to be thoroughly cleaned (feature 3); wherein the depth of
          the structure to the bottom is about 0.5 meters or higher (feature 4), wherein the
          structure includes a system of skimmers for the removal of impurities and surface
          oils (feature 5), a fresh water feeding pipe system that allows entrance of fresh
          water and results in water removal by displacement of surface water through the
          skimmer system (feature 6), and a pumping system including a coupling means
          connected to a moveable suction device for cleaning the plastic liner (feature 7).4


          “Direct infringement requires a party to perform each and every step or element of a

claimed method or product.” Exergen Corp. v. Wal-Mart Stores, Inc., 575 F.3d 1312, 1320 (Fed.


2
  Id.
3
  Hr’g Tr. at 39.
4
  ECF No. 11.

                                                   2
    Case 2:19-cv-00796-BSJ Document 37 Filed 05/11/20 PageID.433 Page 3 of 6




Cir. 2009).5 Here, the complaint does not sufficiently allege the accused structure contains all the

features of the patent. Specifically, the complaint does not allege the accused structure contains

feature three, a bottom and walls covered with a plastic liner. The complaint recites the elements

of the patent and includes photographs of the accused structure,6 but the photographs do not lead

the Court to draw the inference that the walls are covered in a plastic liner. Beyond the

photographs, the complaint does not allege factual support for the conclusory statement that the

structure “includes a bottom and walls covered with plastic liner made of non-porous material

able to be thoroughly cleaned.”7

        Additionally, the complaint alleges the accused structure includes a system of skimmers

to remove impurities,8 but it is not clear from the complaint if the patented invention uses unique

skimmer technology that is also part of the accused structure. The complaint also alleges the

accused structure uses a pumping system but does not explain how the accused structure

infringes the same pumping system technology.

        The Court notes that Cloward argued that Crystal Lagoons lacked standing. It appears

from the complaint that Crystal Lagoons likely has standing, but the Court stated at the

teleconference that the question of standing could be satisfied by an appropriate reference to the

license agreement.9

III. Trade Dress Infringement

        To obtain relief for trade dress infringement under § 43(a) of the Lanham Act, a plaintiff

must show: “(1) The trade dress is inherently distinctive or has become distinctive through



5
  Quoting BMC Res., Inc. v. Paymentech, L.P., 498 F.3d 1373, 1378 (Fed. Cir. 2007), overruled on other grounds by
Akamai Techs., Inc. v. Limelight Networks, Inc., 692 F.3d 1301 (Fed. Cir. 2012).
6
  ECF No. 11.
7
  Id.
8
  Id.
9
  Hr’g. Tr. at 54.

                                                       3
     Case 2:19-cv-00796-BSJ Document 37 Filed 05/11/20 PageID.434 Page 4 of 6




secondary meaning; (2) There is a likelihood of confusion among consumers as to the source of

the competing products; and (3) The trade dress is nonfunctional.” Savant Homes, Inc. v. Collins,

809 F.3d 1133, 1147 (10th Cir. 2016) (quoting Gen. Motors Corp. v. Urban Gorilla, LLC, 500

F.3d 1222, 1227 (10th Cir. 2007)).

         The Court finds Crystal Lagoons has failed to state a claim for trade dress infringement

on the face of the complaint. In its opposition memo to the Motion, Crystal Lagoons stated the

protected trade dress is: “The unique and distinctive transparency and color of the water, the

massive size, and the rounded shapes and curved geometry in conjunction with the lagoons’

layout.”10 Crystal Lagoons did not explain how these features are inherently distinctive or why

this combination of elements warrants trade dress protection. Further, Crystal Lagoons did not

explain how such a trade dress is nonfunctional or has secondary meaning. While Crystal

Lagoons argued in its opposition memo that these are questions of fact not properly decided on a

motion to dismiss,11 the Court finds that the complaint does not allege a plausible trade dress on

the face of the complaint. Additionally, the Court notes the complaint describes the lagoon as a

functional structure.12

IV. State law unfair competition

         Under Utah Code section 13-5A-102(4), unfair competition means “an intentional

business act or practice that”: 1) “is unlawful, unfair, or fraudulent” and; 2) “leads to a material

diminution in value of intellectual property” and; 3) is “infringement of a patent, trademark, or

trade name.”13 As one of the elements of a claim for unfair competition under the statute is patent



10
   ECF No. 26.
11
   Id.
12
   ECF No. 11.
13
   UTAH CODE § 13-5A-102(4) (West 2011). The Court notes that section (4)(b)(ii) also includes (A) malicious
cyber activity; (C) a software license violation; or (D) predatory hiring practices. However, the complaint only
alleges patent and trade dress infringement, so the Court need not address the other elements.

                                                          4
     Case 2:19-cv-00796-BSJ Document 37 Filed 05/11/20 PageID.435 Page 5 of 6




or trademark infringement, the complaint fails to state a claim here for the reasons cited above

regarding patent and trade dress infringement. Additionally, the complaint does not clearly allege

acts or practices that were unlawful, unfair, or fraudulent.

         Crystal Lagoons argues that Cloward used confidential information provided to third

parties under non-disclosure agreements to copy significant aspects of their design and patented

technology.14 However, Crystal Lagoons did not explain how the information regarding the

patent could be confidential. Public disclosure of information is one of the tradeoffs patentees

make in exchange for patent protection. Additionally, Crystal Lagoons did not explain how

Cloward’s alleged use of design information was unlawful when Cloward was not a party to the

non-disclosure agreements. As such, the Court finds Crystal Lagoons failed to state a claim for

state law unfair competition.

V. Tortious Interference with Contractual Relations

         A claim of tortious interference with contractual relations requires an allegation of

improper means. C.R. England v. Swift Transp. Co., 437 P.3d 343, 347 (Utah 2019). The Utah

Supreme Court defined improper means as those actions that “are contrary to law, such as

violations of statutes, regulations, or recognized common-law rules, or actions that violate an

established standard of a trade or profession.” Id.15 Conduct that may constitute improper means

includes “violence, threats, or other intimidation, deceit or misrepresentation, bribery, unfounded

litigation, defamation, or disparaging falsehood[s].” Id.


         Crystal Lagoons has not sufficiently alleged improper means by Cloward. Crystal

Lagoons alleges Cloward had knowledge of its non-disclosure agreements with other parties and


14
  ECF No. 26.
15
   Quoting Leigh Furniture & Carpet Co. v. Isom, 657 P.2d 293, 308 (Utah 1982), overruled on other grounds by
Eldridge v. Johndrow, 2015 UT 21, 345 P.3d 553 (internal quotation marks omitted).

                                                       5
     Case 2:19-cv-00796-BSJ Document 37 Filed 05/11/20 PageID.436 Page 6 of 6




intentionally interfered with those agreements. But Crystal Lagoons does not allege how

Cloward interfered with those agreements by improper means. While Crystal Lagoons argues

that Cloward passed off its plans as its own, it appears from the complaint that another firm’s

name is on the plans rather than Cloward’s. Crystal Lagoons further argues that Cloward violated

the Code of Ethics for Engineers, but this allegation lacks factual support and thus does not rise

to an allegation of improper means. As such, Crystal Lagoons failed to state a claim of tortious

interference with contractual relations.


VI. Intentional Interference with Prospective Economic Relations

          A claim for intentional interference with prospective economic relations likewise requires

an allegation of improper means. C.R. England, 437 P.3d at 350. For the reasons stated above,

Crystal Lagoons failed to plead improper means. Crystal Lagoons argued that Cloward knew of

its business relationship with Seminole Gaming and intentionally engaged in unlawful conduct to

interfere with that relationship.16 However, Crystal Lagoons did not allege specific facts

explaining how Cloward’s conduct constituted improper means. Without more, the Court finds

Crystal Lagoons failed to state a claim of intentional interference with prospective economic

relations.

                                              ORDER

          Defendant’s Motion is GRANTED. The case is dismissed with leave to amend. Plaintiff

shall have 20 days from the date of this order to file an amended complaint.

          DATED this 11th day of May, 2020.

                                                       ______________________________
                                                       Bruce S. Jenkins
                                                       United States Senior District Judge


16
     ECF No. 26.

                                                  6
